      Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 1 of 16 Page ID #:1




 1

 2

 3                                                                            --.,~.       r~

 4
                                                                  a
                                                                      ~   ~
                                                                                    __ ~         '~7
 5                                                                                         N     r
                                                                                           ~     i"~
 6                                                                `3      x ~- ~ "~~             C~
                                                                            T ti l
                                                                          ~`-       >,.q
                                                                                r    ,.~    ..
 7

                                                                                           1.~

 8                          UNITED STATES DISTRICT COURT              ;             ~

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 SOUTHERN DIVISION

11                            September 2018 Grand Jury

12   UNITED STATES OF AMERICA,               S~ ~2~d] ~~ ~' 0 O 22 ~ ~ ~~
                                              V r~    R
13             Plaintiff,                    I N D I C T M E N T

14             v.                            [18 U.S.C. ~ 371: Conspiracy;
                                             18 U.S.C. ~ 545: Importing
15   NAM HYUN LEE,                           Merchandise Contrary to Law; 21
       aka "Daniel Lee,"                     U.S.C. ~~ 331(a), 333(a)(2):
16     aka "Daniel Nam Lee,"                 Introducing Misbranded Drugs Into
       aka "Nam Lee,"                        Interstate Commerce; 18 U.S.C.
17                                           § 2: Aiding and Abetting, Causing
               Defendant.                    an Act to Be Done; 18 U.S.C.
18                                           ~§ 981(a)(1)(C), 982(a)(2)(B), and
                                             28 U.S.C. § 2461(c)  Criminal
19                                           Forfeiture]

ao                                                U DC
21
          The Grand Jury charges:
22
                              INTRODUCTORY ALLEGATIONS
23
          At all times relevant to this Indictment:
24
     A.   THE DEFENDANT
25
          1.   Defendant NAM HYUN LEE, also known as ("aka") "Daniel Lee,"
26
     aka "Daniel Nam Lee," aka "Nam Lee" ("LEE"), owned, controlled, and
27
     operated Hasim Distribution, Inc. ("Hasim Distribution") from
28
      Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 2 of 16 Page ID #:2




 1   approximately June 2016 to October 2018, Dalee Supply, Inc. ("Dalee

 2   Supply") from approximately October 2016 to October 2018, Rainbow

 3   Natural Production, Inc. ("Rainbow Natural Production") from

 4   approximately October 2016 to October 2018, and Hasim Enterprise, LLC

 5   ("Hasim Enterprise") from approximately January 2017 to October 2018.

 6              a.     Hasim Distribution was a California corporation

 7   registered in June 2016 and located in Buena Park, California.

 8   Defendant LEE was the registered Chief Executive Officer, Secretary,

 9   Chief Financial Officer, Director, and Agent for Service of Process

10   for Hasim Distribution.

11              b.     Dalee Supply was a California corporation registered

12   in October 2016 and located in Buena Park, California.           Defendant LEE

13   was the registered Chief Executive Officer, Secretary, Chief

14   Financial Officer, and Director for Dalee Supply.

15              c.     Rainbow Natural Production was a California

16   corporation registered in October 2016 and located in Buena Park,

17   California.     Defendant LEE was the registered Chief Executive

18   Officer, Secretary, Chief Financial Officer, Director, and Agent for

19   Service of Process for Rainbow Natural Production.

20              d.     Hasim Enterprise was a California corporation

21   registered in February 2017 and located in Cypress, California.

22   Defendant LEE was registered as the sole Manager/Member for Hasim

23   Enterprise, and no individual was listed as the Chief Executive

24   Officer.

25        2.    Defendant LEE did not possess a valid wholesale drug

26   distribution license, a valid pharmacy license, or a license to

27   prescribe prescription drugs in the State of California.

28

                                            2
      Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 3 of 16 Page ID #:3




 1          3.      Under defendant LEE's direction, Hasim Distribution, Dalee

 2   Supply, Rainbow Natural Production, and Hasim Enterprise marketed and

 3   distributed male sexual enhancement capsules that contained the

 4   undisclosed active pharmaceutical ingredients Tadalafil and

 5   Sildenafil.       The male sexual enhancement capsules were marketed under

 6   a variety of brand names, including, among others, "Rhino 7

 7   Platinum," "Rhino 7 Blue," "Rhino Big Horn," "Orgazen 3000," "Orgazen

 8   3500," "Rhino 69 Platinum 9000," "libigrow," "Spanish Fly," "Rhino 8

 9   8000        "Black Panther   "Black Stallion    "Black Mamba      "Tiger "

10   "Rhino 9," "Rhino 8," "Rhino 12," and "Dragon 69."

11   B.     THE FOOD, DRUG, AND COSMETIC ACT

12          4.      The Food and Drug Administration ("FDA") was the federal

13   agency responsible for protecting the health and safety of the

14   American public by enforcing the Food, Drug, and Cosmetic Act, 21

15   U.S.C. ~ 301 et seq. ("FDCA")        One of the main purposes of the FDCA

16   was to ensure that human drugs sold were safe, effective, and bore

17   labeling containing only true and accurate information.           The FDA's

18   responsibilities under the FDCA included regulating the manufacture,

19   labeling, and distribution of all drugs shipped or received in

20   interstate commerce.

21          5.     The FDCA defined a "drug" to include "articles intended for 'I

22   use in the diagnosis, cure, mitigation, treatment, or prevention of

23   disease in man," and "articles (other than food) intended to affect

24   the structure or any function of the body of man."          21 U.S.C.

25   ~ 321(g)(1)(B) and (C).

26          6.     A "prescription drug" was any drug which, "because of its

27 ~, toxicity or other potentiality for harmful effect, or the method of

28   its use, or the collateral measures necessary to its use, [was] not

                                            3
      Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 4 of 16 Page ID #:4




 1   safe for use except under the supervision of a practitioner licensed

 2   by law to administer such drug"; or any drug that was "limited by an

 3   approved application           to use under the professional supervision

 4   of a practitioner licensed by law to administer such drug."            21

 5   U.S.C. ~ 353(b)(1).

 6        7.    Under the FDCA, "label" was defined as "a display of

 7   written, printed, or graphic matter upon the immediate container of

 8   any article."     21 U.S.C. ~ 321(k).      The term "labeling," in turn, was

 9   defined as "all labels and other written, printed, or graphic matter

10   (1) upon any article or any of its containers or wrappers, or

11   (2) accompanying such article."       21 U.S.C. ~ 321(m).

12        8.    The FDCA prohibited the introduction, delivery for

13   introduction, or the causing of the introduction or delivery for

14   introduction into interstate commerce of any drug that was

15   misbranded.   21 U.S.C. § 331(a).

16        9.    Under the FDCA, a drug was deemed to be "misbranded" if,

17   among other things, its labeling was false or misleading in any

18   particular, 21 U.S.C. ~ 352(a), or if its labeling failed to bear

19   adequate directions for use, 21 U.S.C. ~ 352(f)(1)           "Adequate

20   directions for use" meant directions under which a layperson could

21   use a drug safely and for the purposes for which it was intended.               21

22   C.F.R. ~ 201.5.

23   C.   THE DRUGS

24        10.   "Viagra" was a drug within the meaning of Title 21, United

25   States Code, Section 321(g)(1), and a prescription drug within the

26   meaning of Title 21, United States Code, Section 353(b)(1).            Viagra

27   was the trade name for Pfizer, Inc.'s FDA-approved erectile

28

                                            '
                                            C
       Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 5 of 16 Page ID #:5




 1   dysfunction drug containing the active pharmaceutical ingredient

 2   Sildenafil.

 3           11.   "Cialis" was a drug within the meaning of Title 21, United

 4   States Code, Section 321(g)(1), and a prescription drug within the

 5   meaning of Title 21, United States Code, Section 353(b)(1).             Cialis

 6   was the trade name for Eli Lilly & Company's FDA-approved erectile

 7 ( dysfunction drug containing the active pharmaceutical ingredient

 8 ~ Tadalafil.

 9           12.   The FDA's approval of Viagra and Cialis was limited to use

10   under the professional supervision of a practitioner licensed by law

11   to administer such drug; therefore, Viagra and Cialis were

12   "prescription" drugs under Title 21, United States Code, Section

13   353(b)(1).      Due to toxicity and other potentially harmful effects

14   (e.g., life-threatening drops in blood pressure; loss of vision; loss

15   of hearing; and prolonged, painful erections that result in permanent

16   injury to the penis), drugs similar to Viagra and Cialis were not

17   safe for use except under the supervision of a practitioner licensed

18   E by law to administer them, and they were thus prescription drugs as

19   well.

20         13.     These Introductory Allegations are incorporated into each

21   count of this Indictment as though fully set forth therein.

22

23

24

25

26

27

28

                                             5
       Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 6 of 16 Page ID #:6




 1                                       COUNT ONE

 2                                  [18 U.S.C. ~ 371]

 3   A.    OBJECTS OF THE CONSPIRACY

 4         Beginning on a date unknown to the Grand Jury, but at least as

 5   early as on or about December 29, 2015, and continuing to a date

 6   unknown to the Grand Jury, but at least on or about October 24, 2018,

 7   in Orange and Los Angeles Counties, within the Central District of

 8   California, and elsewhere, defendant LEE, together with others known

 9   and unknown to the Grand Jury, conspired with each other to knowingly

10   and intentionally commit offenses against the United States, namely,

11   fraudulently and knowingly importing and bringing into the United

12   States, and causing to be imported and brought into the United

13   ( States, certain merchandise contrary to law, in violation of Title

14   18, United States Code, Section 545; and introducing and causing the

15   introduction of misbranded drugs into interstate commerce, with the

16   intent to defraud and mislead, in violation of Title 21, United

17   States Code, Sections 331(a), 333(a)(2).

18   B.    MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

19         ACCOMPLISHED

20         The objects of the conspiracy were to be accomplished, in

21   substance, as follows:

22         1.   Defendant LEE would order wholesale shipments of bulk

23   Tadalafil and Sildenafil from suppliers in China.

24         2.   Defendant LEE's suppliers would fail to state the presence

25   of Tadalafil and Sildenafil on the manifests for the shipments and

26   instead state that the packages contained non-controlled substances

27   or other merchandise.

28
        Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 7 of 16 Page ID #:7




 1          3.    Defendant LEE and other co-conspirators would receive the

 2    packages containing Tadalafil and Sildenafil from the Chinese

 3    suppliers at various business and residential properties under the

 4    control of defendant LEE or employees of defendant LEE.

 5          4.    Defendant LEE and other co-conspirators would repackage the

 6    wholesale quantities of Tadalafil and Sildenafil into smaller
 7
      quantities and sell them in the form of a capsule as non-prescription

 8    herbal male sexual enhancement supplements.

 9          5.    Defendant LEE and other co-conspirators would sell the

10    finished capsules to distributors across the United States in

11    packages whose labeling stated that no prescription was necessary and

12    did not disclose the presence of Tadalafil and Sildenafil.

13          6.    Defendant LEE did not seek FDA approval to market these

14    drugs; nor was defendant LEE licensed as a pharmacist in the State of

15    California or otherwise authorized to prescribe or dispense

16    prescription drugs.

17   I C.   OVERT ACTS

18          On or about the following dates, in furtherance of the

19   conspiracy and to accomplish its objects, defendant LEE, and others

20   known and unknown to the Grand Jury, committed various overt acts

21    within the Central District of California, and elsewhere, including,

22   a but not limited to, the following:

23          Defendant LEE and a Co-Conspirator Agree to Mislabel Shipping

24          Manifests in Order to Pass U.S. Customs

25          Overt Act No. l:       On or about December 29, 2015, defendant LEE

26   and Co-Conspirator #1 agreed in an email conversation that the

27   ( product name contained on shipping manifests for packages shipped to

28

                                              7
      Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 8 of 16 Page ID #:8




 1   defendant LEE from Co-Conspirator #1 containing bulk Tadalafil and

 2   Sildenafil would be changed in order to pass U.S. customs undetected.

 3        Overt Act No. 2:       On or about March 14, 2016, defendant LEE

 4   and Co-Conspirator #1 agreed in an email conversation that the

 5   product name contained on shipping manifests for packages shipped to

 6   defendant LEE containing bulk Tadalafil and Sildenafil would be

 7   changed to "Granular Amino Molding Compound" in order to pass customs

 8   undetected.

 9        Defendant LEE Establishes Corporations and Companies in Order to

10        Manufacture and Sell Misbranded Drugs

11        Overt Act No. 3:       On or about June 15, 2016, defendant LEE

12   caused Hasim Distribution to be established as a corporation through

13   which defendant LEE could manufacture and sell misbranded drugs.

14        Overt Act No. 4:       On or about October 7, 2016, defendant LEE

15   caused Rainbow Natural Production to be established as a corporation

16   through which defendant LEE could manufacture and sell misbranded

17   drugs.

18        Overt Act No. 5:       On or about October 31, 2016, defendant LEE

19   caused Dalee Supply to be established as a corporation through which

20   defendant LEE could manufacture and sell misbranded drugs.

21        Overt Act No. 6:       On or about January 11, 2017, defendant LEE

22   caused Hasim Enterprise to be established as a company through which

23   defendant LEE could manufacture and sell misbranded drugs.

24        Defendant LEE Imports Mislabeled Sildenafil and Tadalafil into

25        the United States

26        Overt Act No. 7:       In or about November 2016, defendant LEE

27   caused one parcel containing approximately 21.4 kilograms of



                                            0
      Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 9 of 16 Page ID #:9




 1   unlabeled bulk Sildenafil to be imported from China to Gardena,

 2   California, which was manifested as a "Sample of Pentaerythritol."

 3        Overt Act No. 8:       In or about November 2016, defendant LEE

 4   caused one parcel containing approximately 25.10 kilograms of

 5   unlabeled bulk Tadalafil and approximately 21.55 kilograms of

 6   unlabeled bulk Sildenafil to be imported from China to Fullerton,

 7   California, which were manifested as "Acrylic Paint."

 8        Overt Act No. 9:       In or about November 2016, defendant LEE

 9   caused one parcel containing approximately 2.05 kilograms of

10   unlabeled bulk Tadalafil to be imported from China to Buena Park,

11   California, which was manifested as "Health Products."

12        Overt Act No. 10:      In or about June 2017, defendant LEE caused

13   one parcel containing approximately 1.84 kilograms of unlabeled bulk

14   Tadalafil to be imported from China to Buena Park, California, which

15   was manifested as "Glass Bottles."

16        Defendant LEE Ships Capsules Containing Sildenafil and Tadalafil

17        to Distributors Outside of California

18        Overt Act No. 11:      On or about July 27, 2016, defendant LEE

19   shipped approximately 1,200 "Rhino 8 8000" capsules, containing the

20   active pharmaceutical ingredients Tadalafil and Sildenafil, to a

21   distributor in Beaumont, Texas.

22        Overt Act No. 12:      On or about July 27, 2016, defendant LEE

23   shipped approximately 1,200 "Rhino 69 9000" capsules, containing the

24   active pharmaceutical ingredient Sildenafil, to a distributor in

25   Beaumont, Texas.

26        Overt Act No. 13:      On or about July 28, 2016, defendant LEE

27   shipped approximately 1,200 "Rhino 8 8000" capsules, containing the

28
     Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 10 of 16 Page ID #:10




 1   active pharmaceutical ingredients Tadalafil and Sildenafil, to a

 2   distributor in Beaumont, Texas.

 3        Overt Act No. 14:      On or about July 28, 2016, defendant LEE

 4   shipped approximately 1,200 "Rhino 69 9000" capsules, containing the

 5   active pharmaceutical ingredient Sildenafil, to a distributor in

 6   Beaumont, Texas.

 7        Overt Act No. 15:      On or about September 7, 2016, defendant LEE

 g ~I shipped approximately 2,400 "Rhino 69 9000" capsules, containing the

 9   active pharmaceutical ingredient Sildenafil, to a distributor in

10   Beaumont, Texas.

11        Overt Act No. 16:      On or about October 18, 2016, defendant LEE

12   shipped approximately 1,000 "Rhino 69 9000" capsules, containing the

13   active pharmaceutical ingredient Sildenafil, to a distributor in

14   Baltimore, Maryland.

15        Overt Act No. 17:      On or about November 28, 2016, defendant LEE

16   shipped approximately 1,200 "Rhino 69 9000" capsules, containing the

17   active pharmaceutical ingredient Sildenafil, to a distributor in

18   Baltimore, Maryland.

19        Overt Act No. 18:      On or about February 21, 2017, defendant LEE

20   shipped approximately 1,000 "Rhino 69 9000" capsules, containing the

21   active pharmaceutical ingredient Sildenafil, to a distributor in

22   Baltimore, Maryland.

23        Defendant LEE Obtains Packaging and Labeling Material for

24        Misbranded Drugs and Submits Labeling Material to the FDA that

25        Fails to Disclose the Presence of Sildenafil

26        Overt Act No. 19:      In or about March 2017, defendant LEE

27   obtained approximately 295 cartons of packaging and labeling material

28   to use to sell products such as "Black Panther," "libigrow," "Black

                                            10
     Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 11 of 16 Page ID #:11




 1   Stallion," and "Black Mamba," which were misbranded drugs that did

 2   not bear FDA-approved labeling, and were labeled as non-prescription

 3   herbal male sexual enhancement supplements.

 4        Overt Act No. 20:      On or about February 22, 2018, defendant LEE

 5   submitted a "Food Export Certification" to the FDA, along with a

 6   label for "Rhino 69 Platinum 9000," verifying that all the

 7   ingredients in "Rhino 69 Platinum 9000" were "approved by FDA and

 8   appear on the Generally Recognized as Safe List, and each product is

 9   intended for human consumption and is available for sale in the U.S.

10   without restriction," when in fact "Rhino 69 Platinum 9000" contained

11   the active pharmaceutical ingredient Sildenafil.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           11
     Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 12 of 16 Page ID #:12




 1                             COUNTS TWO THROUGH FOUR

 2                              [18 U.S.C. ~§ 545, 2]

 3        On or about the following dates, in Orange and Los Angeles

 4   Counties, within the Central District of California, and elsewhere,

 5   defendant LEE fraudulently and knowingly imported and brought into

 6   the United States, and willfully caused to be imported and brought

 7   into the United States, merchandise, that is, unlabeled bulk

 8   Tadalafil and Sildenafil in the following quantities, contrary to

 9   law, by introducing into interstate commerce prescription drugs that

10   were misbranded in that their labeling lacked adequate directions for

11   use, contrary to Title 21, United States Code, Sections 331(a),

12   352(f)(1)

13    COUNT      DATE     MERCHANDISE     WEIGHT              DESTINATION

       TWO    11/17/16   Sildenafil      21.4 kg     Gardena, California
14
      THREE   11/14/16   Tadalafil       2.05 kg     Buena Park, California
15
       FOUR   6/13/17    Tadalafil       1.84 kg     Buena Park, California
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           12
     Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 13 of 16 Page ID #:13




 1                            COUNTS FIVE THROUGH TWELVE

 2                        [21 U.S.C. ~§ 331(a), 333(a)(2)]

 3        On or about the following dates, in Orange and Los Angeles

 4   Counties, within the Central District of California, defendant LEE

 5   introduced, and caused the introduction of, the following drugs into

 6   interstate commerce, with the intent to defraud and mislead, with the

 7   drugs being misbranded pursuant to Title 21, United States Code,

 8   Section 352(a)(1), because the drugs' labeling falsely and

 9   misleadingly stated "no prescription necessary," even though the

10   drugs were prescription drugs that contained doses of Tadalafil or

11   Sildenafil, or both, and because none of the labeling disclosed the

12   presence of the ingredients Tadalafil or Sildenafil, or both, in the

13   drugs:

14
      COUNT      DATE          PRODUCT           QUANTITY   RECIPIENT'S LOCATION
15    FIVE     7/27/16     Rhino 8 8000          1,200      Beaumont, Texas

16     SIX     7/27/16     Rhino 69 9000         1,200      Beaumont, Texas

17    SEVEN    7/28/16     Rhino 8 8000          1,200      Beaumont, Texas

18                                                          Beaumont, Texas
      EIGHT    7/28/16     Rhino 69 9000         1,200
19
       NINE    9/7/16      Rhino 69 9000         2,400      Beaumont, Texas
20
       TEN     10/18/16    Rhino 69 9000         1,000      Baltimore, Maryland
21
      ELEVEN   11/28/16    Rhino 69 9000         1,200      Baltimore, Maryland
22
      TWELVE   2/21/17     Rhino 69 9000         1,000      Baltimore, Maryland
23

24

25

26

27

28

                                            13
       Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 14 of 16 Page ID #:14




 1                                FORFEITURE ALLEGATION

 2      [18 U.S.C. §~ 981(a)(1)(C), 982(a)(2)(B), and 28 U.S.C. ~ 2461(c)

 3
             1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
 4
       Procedure, notice is hereby given to defendant NAM HYUN LEE, also
 5
       known as ("aka") "Daniel Lee," aka "Daniel Nam Lee," aka "Nam Lee"
 6
       ("LEE"), that the United States will seek forfeiture as part of any
 7
       sentence in accordance with Title 18, United States Code, Sections
 8
       981(a)(1)(C) and 982(a)(2)(B), and Title 28, United States Code,
 9
       Section 2461(c), in the event of the conviction of defendant LEE
10                                                                        If so
       under any of Counts One through Four of this Indictment.
11
       convicted, defendant LEE shall forfeit to the United States the
12
       following property:
13
                  (a)   All right, title, and interest in any and all
14
       property, real or personal, constituting, or derived from, any
15
       proceeds obtained, directly or indirectly, as a result of each such
16 j
       offense, including but not limited to the following real property
17
       located in the City of Fullerton, County of Orange, State of
18
       California, described as the property located at 1515 West Domingo
19
       Road, Fullerton, California, with Assessor's Parcel Number 287-071-
20
       28.   Title to the real property is currently held in the names of
21
       defendant LEE's children: Lemuel Lee (40 percent), Yoon Ji Lee (30
22
       percent), and Yoon Jung Lee (30 percent), all of whom are siblings,
23
       all as tenants in common; and
24
                  (b)   Any and all merchandise introduced into the United
25
       States, in violation of Tithe 18, United States Code, Section 545, or
26
       the value thereof.
27

28

                                             14
         Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 15 of 16 Page ID #:15




 1                   (c)   To the extent such property is not available for

 2       forfeiture, a sum of money equal to the total value of the property

 3       described in subparagraphs (a) and (b).

 4              2.   Pursuant to Title 21, United States Code, Section 853(p),

 5       as incorporated by Title 18, United States Code, Section 982(b), and

 6       Title 28, United States Code, Section 2461(c), defendant LEE shall

 7       forfeit substitute property, up to the total value of the property

 8       described in the preceding paragraph if, as the result of any act or

 9       omission of defendant LEE, the property described in the preceding

10       paragraph, or any portion thereof: (a) cannot be located upon the

11       exercise of due diligence; (b) has been transferred or sold to, or

12       /~/

13       ~ ~~

14       ~~~

15

16

17

18

19

20

21

22

23

24

25

26

27   i

28

                                               15
       Case 8:18-cr-00226-JVS Document 1 Filed 10/24/18 Page 16 of 16 Page ID #:16




 1     deposited with, a third party; (c) has been placed beyond the

 2     jurisdiction of the Court; (d) has been substantially diminished in

 3 ( value; or (e) has been commingled with other property that cannot be

 4     divided without difficulty.

 5                                             A TRUE BILL

 6

 7
                                               Foreperson
 8

 9     NICOLA T. HANNA
       U ited States Attorney
10      /                   ~

11          ~~
         WREN E S. MIDD.     ON
Fyn      sista   United      ates Attorney
              Crime         vision
i~c~
       DENNISE D. WILLETT
14     Assistant United States Attorney
       Chief, Santa Ana Branch Office
15
       DANIEL H. AHN
16     Assistant United States Attorney
       Deputy Chief, Santa Ana Branch
17     Office

18     JAKE D. NARE
       Assistant United States Attorney
19     Santa Ana Branch Office

20

21

22

23

24

25

26

27

28

                                             16
